DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first splitting unit configured to split”, “second splitting unit configured to split”, “comparing unit configured to compare”, “coding unit configured to encode”, and “filtering unit configured to perform” in claim 1, and ”, “comparing unit configured to compare”, “decoding unit configured to decode”, and “filtering unit configured to perform” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO2017/206826) (hereinafter Huang), as cited by applicant, in view of Li et al. (US 20160241858) (hereinafter Li).

Regarding claims 1, 3, 5, 7, 9, and 11, Huang teaches an image coding/decoding method, non-transitory computer readable medium storing a computer-executable program for causing a computer to perform and image coding/decoding method, an image coding/decoding apparatus capable of encoding/decoding an image in units of blocks, the image coding method, non-transitory compute readable medium and apparatus comprising: 
a first splitting unit configured to split an image into a plurality of coding tree units (e.g. pars. 12 – 14: describing that the system performs a first partitioning to an image to split the image into a plurality of coding tree units); 
a second splitting unit configured to split a coding tree unit into a plurality of blocks, the plurality of blocks being allowed to include a block of which a horizontal length and a vertical length are different from each other (e.g. pars. 12 – 14: describing that the system performs a second partitioning to each of the coding tree units, the second partitioning being a binary tree partitioning, wherein binary tree partitioning splits the coding tree unit into a plurality of blocks including a rectangular shaped block [see, e.g. Figs. 5A and 5B, and par. 8: depicting and describing that binary tree partitioning splits a coding block into a plurality of blocks rectangular in shape], wherein a block rectangular in shape is the equivalent of a block in which a horizontal length and a vertical length are different from each other); 
a comparing unit configured to compare a division value according to a number of times split by the second splitting unit with a threshold for determining a block group to share a quantization parameter, the division value being a value that increases as the number of times split by the second splitting means increases, the block group including a plurality of blocks of which the division value is greater than or equal to the threshold (e.g. pars. 12 – 14: describing that the system compares a depth value according to a number of times split by the second partitioning with a threshold value for determining a block group to share a quantization parameter, wherein the depth value is the equivalent of the division value); 
a coding unit configured to encode data indicating a quantization parameter in accordance with a comparison result obtained by the comparing unit (e.g. pars. 12 – 14: describing that the system encodes information indicating the quantization parameter based on the comparison result); and 
a filtering unit configured to perform filtering (e.g. Figs. 11 and 12, elements 1128 and 1124, and pars. 69 – 70: depicting and describing a filtering unit configured to perform filtering), and
wherein the coding unit is configured to, when at least any one - 67 -10193296WOUS01 of the plurality of blocks included in the block group includes a non-zero coefficient, encode data indicating the quantization parameter shared in the block group in association with the block including the non-zero coefficient (e.g. pars. 12 – 14: describing that when at least one CB in the group of CBs includes a non-zero coefficient, the system encodes data indicating the quantization parameter shared with the group of CBs)
Huang does not explicitly teach:
wherein the filtering unit is configured to perform deblock filtering, and wherein the filtering unit is configured to, when the plurality of blocks included in the block group do not include a non- zero coefficient, perform deblocking filtering on the plurality of blocks included in the block group by using a quantization parameter for another block other than the block group.  
Li, however, teaches an image encoding and decoding method, apparatus, and non-transitory computer readable medium:
wherein the filtering unit is configured to perform deblock filtering, and wherein the filtering unit is configured to, when the plurality of blocks included in the block group do not include a non- zero coefficient, perform deblocking filtering on the plurality of blocks included in the block group by using a quantization parameter for another block other than the block group (e.g. pars. 176 – 184: describing that the system performs deblock filtering of blocks that do not include non-zero coefficients using a quantization parameter, wherein non-transmittal of a quantization parameter [see discussion above] reasonably suggests that the system uses the quantization parameter of a previously processed block).  
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Huang by adding the teachings of Li in order to perform deblock filtering on the plurality of blocks by using a quantization parameter of a previously processed blocks when the plurality of blocks does not include any non-zero coefficients. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency.

Turning to claims 2, 4, 6, 8, 10, and 12, Huang and Li teach all of the limitations of claims 1, 3, 5, 7, 9, and 11, respectively, as discussed above. Huang does not explicitly teach:
wherein the quantization parameter for the another block is a quantization parameter encoded before the block group is processed.
Li, however, teaches an image encoding and decoding method, apparatus, and non-transitory computer readable medium:
wherein the quantization parameter for the another block is a quantization parameter encoded before the block group is processed (e.g. pars. 176 – 184: describing that the system performs deblock filtering of blocks that do not include non-zero coefficients using a quantization parameter, wherein non-transmittal of a quantization parameter [see discussion above] reasonably suggests that the system uses the quantization parameter of a previously processed block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Huang by adding the teachings of Li in order to perform deblock filtering on the plurality of blocks by using a quantization parameter of a previously processed blocks when the plurality of blocks does not include any non-zero coefficients. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487                                                                                                                                                                                                        
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487